Name: Commission Regulation (EEC) No 3716/87 of 11 December 1987 derogating, for the 1987/88 marketing year, from Regulation (EEC) No 1562/85 in respect of the time limit for concluding contracts for the marketing of products processed from lemons
 Type: Regulation
 Subject Matter: marketing;  civil law;  foodstuff
 Date Published: nan

 No L 349/20 Official Journal of the European Communities 12. 12. 87 COMMISSION REGULATION (EEC) No 3716/87 of 11 December 1987 derogating, for the 1987/88 marketing year, from Regulation (EEC) No 1562/85 in respect of the time limit for concluding contracts for the marketing of products processed from lemons industry, the period allowed for such contracts to be concluded during the current marketing year should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to en ­ courage the marketing of products processed from lemons ('), as last amended by Regulation (EEC) No 1353/86 (2), and in particular Article 3 thereof, Whereas Article 7 of Commission Regulation (EEC) No 1562/85 (3), as last amended by Regulation (EEC) No 1 71 5/86 ("*), provides that processing contracts for lemons to be delivered to the industry must be concluded before either 20 May or 20 November each year ; Whereas, in view of the peculiar situation of the market in lemons during the current marketing year, it has not been possible to conclude such contracts within the time limit laid down in the Regulation for lemons to be delivered to the industry during the period 1 December 1987 to 31 May 1988 ; Whereas, to ensure proper management of the market and normal deliveries of the product to the processing HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 7 ( 1 ) of Regulation (EEC) No 1562/85, the time limit for concluding contracts for lemons which must be delivered to the industry during the period 1 December 1987 to 31 May 1988 is hereby fixed at 31 December 1987. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 125, 19 . 5. 1977, p. 3 . (2) OJ No L 119, 8 . 5 . 1986, p. 53 . 0 OJ No L 152, 11 . 6 . 1985, p. 5 . ¥) OJ No L 149, 3 . 6 . 1986, p. 19 .